DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
	In regards to the status of the claims, claims 13, 14, 19, and 25 have been amended.  Claims 1, 3-4, 6, and 11-27 are pending and under examination.
	Applicant's arguments, see upper p. 7, filed 4 March 2021, with respect to the claim objection have been fully considered and are persuasive.  The objection of 7 December 2020 have been withdrawn. 
Applicant's arguments, see lower p. 7, filed 2 March 2020, with respect to the 112(b) rejections have been fully considered and are persuasive.  The rejections of 7 December 2020 have been withdrawn.

Reasons for Allowance
Claims 1, 3-4, 6, and 11-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the instant claims is US 4,358,093.
US '093 discloses a method of controlling the tension of a steel strip in a continuous annealing furnace (abstract) comprising moving the steel sheet in its longitudinal direction through the annealing furnace (suggested throughout Figs.) while providing an annealing temperature of about 850°C for silicon steel sheets in soaking zone 22 in order to affect positive 
However, US '093 expressly teaches that "either one of the bridle roll 27 or the bridle roll 28 (in this embodiment, the bridle roll 28) is connected thereto with a rotatably driving motor 33 constituting a tension control mechanism and rotating the bridle rolls 27, 28 is such a manner that the steel strip can be conveyed at a predetermined conveying speed based on a steel strip conveying speed command 33A" (col. 4, lines 38-44; emphasis added).  Further confirmed by the figures of the embodiments of US '093 (Figs. 3 and 4), only one of the bridle roll sets (akin to the tensioning blocks as presently claimed) is motorized as indicated by the motors 31.
Therefore, one of ordinary skill in the art would not seek to make the bridle roll set 27 motorized, as the tension between rolls 25 and 27 and 27 and 28 is already controlled.  Thus, US '093 teaches only one motorized tensioning block in their annealing furnace.
Further, the tension of the strip is about 0.6 kg/mm2 or about 5.9 MPa and the rate of elongation is only about 0.74%; both of these values are below the claimed values of 34-58 MPa and 3.2-10%.
In light of the above, the claims are allowable over the closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732